   Case: 3:17-cr-00024-WHR Doc #: 70 Filed: 02/27/19 Page: 1 of 2 PAGEID #: 262



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION

UNITED STATES OF AMERICA,                        :   CASE NO. 3:17-cr-024

                       Plaintiff,                :   JUDGE WALTER H. RICE

               v.                                :
                                                     UNITED STATES’ MOTION TO FILE
JASON ROSALES,                                   :   SENTENCING MEMORANDUM
                                                     UNDER SEAL
                       Defendant.                :

            __________________________________________________________

       Now comes the United States Attorney and moves this Court, pursuant to its inherent power

to control papers filed with the Court, for a protective order sealing the United States’ Sentencing

Memorandum until otherwise directed by this Court.

       In support of this Motion, the United States Attorney states that the disclosure of the

Sentencing Memorandum is not warranted.

       WHEREFORE, the United States of America respectfully requests that its Sentencing

Memorandum be sealed and kept from public inspection until otherwise ordered by this Court.

                                                     Respectfully submitted,

                                                     BENJAMIN C. GLASSMAN
                                                     United States Attorney


                                                     s/Sheila G. Lafferty__________________
                                                     SHEILA G. LAFFERTY (0042554)
                                                     Assistant United States Attorney
                                                     Attorney for Plaintiff
                                                     Federal Building
                                                     200 West Second Street, Suite 600
                                                     Dayton, Ohio 45402
                                                     (937) 225-2910
                                                     Fax: (937) 225-2564
                                                     Sheila.Lafferty@usdoj.gov
   Case: 3:17-cr-00024-WHR Doc #: 70 Filed: 02/27/19 Page: 2 of 2 PAGEID #: 263




                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Motion was served this 27th day of February,

2019, electronically on: Anthony VanNoy, Attorney for Defendant.

                                                    s/Sheila G. Lafferty__________________
                                                    SHEILA G. LAFFERTY (0042554)
                                                    Assistant United States Attorney
